Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Application has been amended as follows:
Claim 9, line 1, “The” has been replaced with “A”

Additionally, authorization for the following examiner’s amendment was given in an interview with Daniel Cohn on 11/1/21.
The application has been amended as follows: 
Claims 2 and 11 are canceled.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04, claims 7 and 8, directed to non-elected species, previously withdrawn from consideration as a result of a restriction/species requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/15/20 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of a mechanism positioned at the first end portion for engaging the lip engaging bracket member to the lip portion of the gutter, in combination with off the other features and limitations as now claimed.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
	The primary reason for the allowance of claim 9 is the inclusion of a first member having first and second opposed end portions and being structured and arranged to be releasably positioned in the gutter, the first end portion of said first member including an offset portion angularly positioned relative to the first end portion of said first member, said offset portion having an aperture extending therethrough; the first end portion of said first member further including a lip engaging bracket member
having an elongated channel facing the first opposed end portion of said first member and structured to receive the lip portion of the exterior side wall portion of the gutter  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CANDACE L BRADFORD/           Examiner, Art Unit 3634                                                                                                                                                                                             

/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634